Citation Nr: 0433706	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-09 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a back disability.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1987 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.


This claim was previously before the Board in January 2004, 
when it was remanded to comply with the requirements of the 
VCAA and allow the appellant the opportunity to submit 
private medical evidence to support her claim.  


FINDINGS OF FACT

1.  In a March 1992 decision, the RO denied the appellant's 
claim for entitlement to service connection for a back 
disability.  The appellant was properly notified of this 
determination and did not appeal it further.

2.  New and material evidence has not been submitted since 
the RO's March 1992 decision.



CONCLUSION OF LAW

1.  The March 1992 RO decision that denied the appellant's 
claim for entitlement to service connection for a back 
disability is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has not been received to reopen 
the appellant's claim for entitlement to service connection.  
38 U.S.C.A. §§ 5103A(f), 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Procedural Considerations

The Board is satisfied that the RO has met its required 
duties under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 114 Stat. 2096 (Nov. 9, 2000).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); see also 38 
C.F.R. §§ 3.102, 3.159 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The Board finds that the RO met 
its duties to notify in this case.  The appellant was 
provided adequate notice as to the evidence necessary to 
substantiate her claim, as well as the applicable laws and 
regulations, as indicated in the October 2002 rating 
decision, the February 2003 statement of the case, and the 
June 2004 supplemental statement of the case.  The RO also 
attempted to inform the appellant of which evidence she was 
to provide to VA and which evidence the RO would attempt to 
obtain on her behalf, as noted in correspondence dated in 
February 2004, pursuant to the Board's instructions in its 
January 2004 remand.  Further, the Board observes that the RO 
met its duty to assist by making satisfactory efforts to 
ensure that relevant evidence was associated with the claims 
file, noting that it contains the appellant's service medical 
records and results of a VA examination conducted in February 
1992.

New and Material Evidence to Reopen the Claim for Service 
Connection for a Back Disability

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

There has been a regulatory change regarding VA's definition 
of what constitutes "new and material evidence" to reopen a 
claim for entitlement to service connection.  This change 
applies prospectively to all requests to reopen a claim that 
are made on or after August 29, 2001.  See Fed. Reg. 45,620-
45,630 (Aug. 29, 2001) [now codified at 38 C.F.R. § 3.156(a) 
(2004)].  Because the record indicates that the appellant 
filed her request to reopen her claim after that date (in 
August 2002), this regulatory change is applicable to this 
matter.  Accordingly, the Board will analyze the pending 
request to reopen under the new criteria for the 
consideration of "new and material evidence."

New evidence is now defined as existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.   
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.  When 
a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured since 
the last final disallowance of the claim is "new and 
material."  When determining whether the claim should be 
reopened, the credibility of the newly received evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

Regardless of the RO's decision on a request to reopen a 
claim, the Board must make its own determination as to 
whether any newly received evidence warrants a reopening of 
the veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).

Analysis

The RO denied the appellant's claim for service connection in 
a March 1992 decision.  The denial was based on the fact that 
there was medical evidence that the appellant had spina 
bifida, a congenital condition, but there was no evidence of 
record to indicate it had been aggravated beyond its normal 
progression during her time in service to warrant service 
connection.  

Since the March 1992 RO decision, the appellant has not 
submitted any evidence to substantiate her claim for service 
connection.  In an August 2002 statement, the appellant 
merely asked that her claim be reopened, without submitting 
any evidence.  Upon receiving notice from the RO as to the 
requirements of new and material evidence, the appellant 
asked the RO to review her service medical records.  However, 
since such were already associated with the claims file the 
appellant's service medical records do not constitute "new" 
evidence for purposes of reopening her claim for service 
connection.

The appellant recently submitted a letter dated in August 
2004 that states "I have received X-rays by my doctor but 
she hasn't gotten back to me yet with the report."  These 
records have not been associated with the claims file.  The 
RO has informed the appellant of VA's duty to assist the 
appellant in the retrieval of records pertinent to her claim, 
such as the X-rays indicated.  She has not submitted a VA 
Form 21-4142 to release these records; nor has she even given 
the name or address of the physician so that the RO could 
retrieve the records on her behalf.  

The Board notes that even if current X-rays of the 
appellant's back were to be associated with the appellant's 
claims file, her previously denied service connection claim 
would not be reopened.  The X-ray evidence would be "new," 
since it would be evidence not previously submitted; however, 
it would not be "material," since it would not relate to an 
unestablished fact necessary to substantiate the claim.  X-
ray evidence would only establish the current condition of 
the appellant's back; it would not indicate that a back 
disorder began in or was aggravated beyond its normal 
progression during service, which is the unestablished fact 
necessary to substantiate her claim for service connection.

The Board acknowledges the appellant's assertions that the RO 
was mistaken in its original March 1992 decision.  However, 
the Board does not have the jurisdiction to address this 
matter, as this is not a claim that the RO committed clear 
and unmistakable error (CUE) in making its March 1992 
decision.  A claim based on clear and unmistakable error in a 
RO decision must be initially addressed by the RO.  See 
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).

The Board has considered the benefit of the doubt rule for 
this claim, but as the preponderance of the evidence is 
against reopening the appellant's claim for entitlement to 
service connection for a back disability, the evidence is not 
in equipoise, and there is no basis to apply it.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been received, the claim 
for entitlement to service connection for a back disability 
remains denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



